
	

114 HR 2932 IH: PLAYS in Youth Sports Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2932
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Kind (for himself, Mr. Conyers, Mr. Rangel, Mrs. Davis of California, Mr. Murphy of Florida, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the Secretary of Health and Human Services to establish grant programs to improve
			 the health and positive youth development impacts of youth sports
			 participation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Physical activity, Living healthy, Access, Youth development, and Safety in Youth Sports Act or the PLAYS in Youth Sports Act. 2.Grant programs (a)Organization grant program (1)In generalThe Secretary of Health and Human Services shall establish a competitive grants program (in this section referred to as the Organization Grants Program) to award grants, in accordance with paragraph (3), to eligible national non-profit organizations to improve the health and positive youth development impacts of youth sports participation, in accordance with paragraph (4).
 (2)Eligible national non-profit organizationFor purposes of this subsection, a national non-profit organization shall be eligible for a grant under this subsection if such organization—
 (A)has experience with working with regional and local non-profit youth sports organizations in the areas of improved health, positive youth development, and safe playing environments consistent with the types of activities described in paragraph (5); and
 (B)submits to the Secretary a plan for awarding subgrants to regional and local non-profit youth sports organizations to improve physical activity or sports programs carried out in the areas served by such organizations to improve the health of youth through, and have positive impacts on, youth sports participation.
					(3)Administrative provisions
 (A)Amount of grantsEach grant awarded under this subsection shall be no more than $250,000 and no less than $10,000. (B)Selection of grantees through grant selection board (i)In generalNot later than one year after the date on which funds are first appropriated to carry out this section, the Secretary shall establish a grant selection board to select the eligible national non-profit organizations to be awarded grants under this subsection.
 (ii)CompositionSuch board shall consist of 10 members to be selected from the Department of Health and Human Services, including from the following:
 (I)The Administration for Children and Families (ACF), in particular the Family and Youth Services Bureau.
 (II)The Office of the Assistant Secretary for Health, in particular the Office of Adolescent Health and the President’s Council on Fitness, Sports, and Nutrition.
 (III)The Centers for Disease Control and Prevention, in particular the Office of Noncommunicable Diseases, Injury and Environment Health, and the National Center for Injury Prevention and Control.
 (IV)The Center for Faith-Based and Neighborhood Partnerships. (V)The National Institutes of Health, in particular the National Institute of Child Health and Human Development and the National Institute of Arthritis and Musculoskeletal and Skin Diseases.
 (iii)ConsiderationsIn selecting grantees under this subsection, the board under this subparagraph shall, with respect to a plan described in paragraph (2)(B) submitted by a national non-profit organization, evaluate the plan based on the ability of the plan to ensure that the grant will help improve the physical activity or sports program involved in at least one of the following areas:
 (I)Effectiveness, through activities described in paragraph (5)(B). (II)Participation, through activities described in paragraph (5)(C).
 (III)Health and Safety, through activities described in paragraph (5)(D). (4)Uses of grantsA grant awarded under this subsection to an eligible non-profit organization may be used by such organization only for awarding subgrants in accordance with paragraph (5) and consistent with the plan submitted by the organization under paragraph (2)(B).
				(5)Uses of subgrants
					(A)In general
 (i)Permissible activitiesA subgrant awarded to a regional and local non-profit youth sports organization pursuant to this subsection may be used by such organization for only the activities described in the subsequent subparagraphs of this paragraph in accordance with the provisions of the respective subparagraph.
 (ii)Excluded activitiesA subgrant awarded to a regional and local non-profit youth sports organization pursuant to this subsection may not be used by such organization for any of the following:
 (I)Any activity the organization is in the process of conducting or planning to conduct as of the date of application for a subgrant under this subsection.
 (II)Any activity primarily designed to expand the organization among those portions of the community that would otherwise participate in youth sports, rather than those efforts aimed at a particularly underserved participating portion of the community.
 (III)Efforts that are not likely to be continued after funding from the subgrant has expired. (iii)Amount of subgrantsA subgrant under this subsection shall be not more than $10,000 and not less than $1,000.
						(B)Activities to promote effectiveness of youth sports
 (i)ActivitiesThe activities described in this subparagraph are activities that promote effectiveness of physical activities or youth sports, including the following:
 (I)Training and certification programs for coaches, in accordance with clause (ii). (II)Developing and implementing coaching guidelines described in clause (iii).
 (III)Training for youth development and character development. (IV)Developing or implementing evaluation and results implementation process.
 (V)Instructing positive parental involvement. (VI)Developing and implementing an athlete code of conduct and instruction.
 (VII)Developing and implementing coach and volunteer retention efforts. (VIII)Fostering a positive sport experience for all involved that emphasizes athlete development over winning at all costs.
 (IX)Activities to enhance affects beyond the playing field, such as with respect to nutrition practices, academic performance, encouragement of life-long practices, and promotion of positive self-image.
 (ii)Training and certification program characteristicsFor purposes of clause (i)(I), a training or certification program for coaches described in such clause—
 (I)shall be based on consensus within the youth sports non-profit community; (II)should be interactive;
 (III)should aspire to coaching education at the youth sport level that provides coaches with baseline knowledge in the areas of coaching philosophy and style, communication, team management, practice and game-day planning, first aid, and rules as well as sport-specific content on teaching the techniques and tactics of the respective sport;
 (IV)should include content that is complete, comprehensive, affordable, and user-friendly; a convenient online 24/7 delivery system; supplemental resources and support materials, such as coaching youth sports books, study guides, forms, checklists, and plans; and a web-based tracking and reporting interface that documents a national coaches registry; and
 (V)should emphasize athlete development over winning at all costs. (iii)Coaching requirementsFor purposes of clause (i)(II), the coaching guidelines described in this clause, with respect to planning and practice of youth sports, are guidelines to achieve the following:
 (I)Developing and refining the philosophy and style of such coaching. (II)Developing the character of the youth athletes through role-modeling, teaching, and exhibiting appropriate citizenship behaviors.
 (III)Communicating effectively by role-modeling, teaching, and expecting honest and effective communication.
 (IV)Guiding athletes to develop self-confidence by modeling and teaching self-confident attributes and behaviors and creating situations in which athletes experience success.
 (V)Teaching the sport involved effectively by teaching the rules, systems, and defined plays of the sport involved.
 (VI)Teaching technical and tactical skills effectively by instructing athletes in the use of correct and safe techniques and teaching how to process game situations to gain a competitive advantage.
 (VII)Teaching sport decisionmaking skills effectively by modeling and teaching perception, attention, and concentration skills.
 (VIII)Challenging athletes in practice and competition by developing season and practice plans to create optimally challenging, safe, and effective practices and competitions.
 (IX)Physically preparing athletes by modeling, teaching, and expecting appropriate physical training, nutrition, and drug-free habits.
 (X)Taking all measures feasible to ensure the safety of athletes by checking facilities and equipment (and how such equipment fits), monitoring athletes’ activities closely, and correcting unsafe behavior immediately.
 (XI)Managing relationships effectively by modeling, teaching, and expecting positive interactions between coaches, athletes, parents, administrators, medical personnel, officials, and media.
 (XII)Supporting scholastic achievement by expecting commitment to academics and teaching the value of education.
 (C)Activities relating to participationThe activities described in this subparagraph are activities to lead to sustained increases in participation in youth sports, including the following:
 (i)Activities to lower barriers to participation, such as by making it easier for youth with disabilities to participate, acquiring or modifying space, raising money for an endowment to keep participation fees low or free, including through scholarships.
 (ii)Activities to target populations under-represented in youth sports or particularly at-risk communities, such as girls and other under-represented minorities, populations in geographical areas with particular low participation rates, populations with high obesity risk, populations in high crime and violence areas, homeless youth, youth with behavioral issues, youth with physical or mental disabilities.
 (iii)Activities for capacity building. (iv)Activities to engage parents and other family members to encourage life-long physical activity.
						(D)Activities to promote safety and health
 (i)ActivitiesThe activities described in this subparagraph are activities to promote safety and health, including the following:
 (I)Background checks described in clause (ii)(I) and the establishment of procedures for such background checks in accordance with clause (ii)(II).
 (II)Abuse prevention and response activities described in clause (iii). (III)Measures to implement program improvements as broadly as possible within the organization receiving the subgrant by providing resources for activities, such as administrative guidelines and materials, training opportunities, and codes of conduct.
 (IV)Training programs to address the matters described in clause (iv). (V)Prevention efforts to prevent and reduce the occurrence of concussions (through baseline screening, clear return to play and other post-concussion protocols, prevention efforts, parent and participant education) and of overuse and overload and injury risk.
 (VI)Practices to encourage water drinking, increased physical movement, nutritious snacks, and national healthy eating practices.
 (VII)Targeted programs for particular at-risk behavior or at-risk populations, such as with respect to lateral injuries in girls and for participants with physical and mental disabilities, such as Type 1 diabetes, eating disorders, and sickle cell trait.
 (VIII)Parent education. (IX)Parent code of conduct and instruction.
 (X)Athlete code of conduct and instruction. (XI)Bullying prevention.
 (XII)Safety procedures for engagement of youth sports photographers. (XIII)Venue and event safety.
 (XIV)Participant comprehensive health history and pre-screening recording, evaluation, and privacy securing, including in a standardized form or way that make it easy for participants to share their information with other organizations.
 (XV)Encouraging and facilitating participation in the Presidential Active Lifestyle Award (PALA) of participants.
							(ii)Background checks
 (I)In generalFor purposes of clause (i)(I), background checks described in this clause— (aa)check for known offenses and pending actions of abuse, harm, or violent behavior and molestation of youth by coaches, mentors, or other adults with access to youth sports participants;
 (bb)screen employees, contractors, and volunteer forces who have regular contact with youth participants, authority or supervision roles with respect to such youth, opportunity to establish a position of trust with respect to such youth, or opportunity for one-on-one contact with such youth;
 (cc)should utilize advancements in technology that make criminal history information available to these organizations;
 (dd)must provide for reliable, rapid, comprehensive, up-to-date checks at a very reasonable cost so that the organizations can make informed screening decisions;
 (ee)provide access to criminal background information that has been recently updated, and is dependable, complete, and accessed from national databases, county courts (county of residence) and all available State sex offender registries; and
 (ff)provide screenings that generally cover identity verification, using social security number validation and address trace report; National Criminal database search, updated regularly with more than 300 million criminal records; the Office of Foreign Assets Control terrorist database search; Sex Offender Registry search of all available States with at least one county search that generally covers longest and most recent residency in the past five years.
 (II)ProceduresFor purposes of clause (i)(I), the establishment of procedures for conducting and reviewing background checks described in subclause (I) shall identify who is responsible for conducting the checks, reviewing the criminal history records, determining fitness, notifying the volunteer or staff of the decision, managing legally compliant notices, and the dissemination, control, storage, and destruction of information gained in the background check.
 (iii)Abuse prevention and response activitiesFor purposes of clause (i)(II), abuse prevention and response activities described in this clause are the following:
 (I)The development and reinforcement of appropriate communication, training, and response protocols for abuse and other inappropriate behavior.
 (II)Awareness, prevention, and response guidelines, including a protocol to immediately report potential criminal behavior on the part of any coach or official to the appropriate law enforcement agency.
 (III)Reference checking of volunteers, including previous clubs, teams, or athletes with whom the individual has worked.
 (IV)Questioning about the individual’s behaviors and if anyone has reported any inappropriate behavior that might be of concern.
 (V)Work with insurance providers or other risk management experts to help maintain a safe environment. (iv)Training programsFor purposes of clause (i)(IV), the matters described in this clause are the following:
 (I)First aid, CPR, and defibrillator. (II)Mild traumatic brain injury or concussion.
 (III)Heat acclimatization and heat illness prevention. (IV)Human kinetics coaching education.
 (V)Risk management. (VI)Legal issues.
 (VII)Pre-participation Physical Evaluation (PPE). (VIII)Emergency planning.
 (IX)Training practices. (X)Strength and conditioning.
 (XI)Nutrition. (XII)Recognizing sports-related illnesses and injuries.
 (XIII)Prevention and care of concussions. (XIV)Equipment fitting.
 (XV)Safe playing conditions. (6)FundingThere is authorized to carry out this subsection such sums as may be necessary.
				(b)State and local grant program
 (1)In generalThe Secretary of Health and Human Services may establish a grant program under which the Secretary shall award one-time competitive grants to municipalities, counties, and States to fund efforts of such municipalities, counties, and States to establish and implement model standards, such as through surveys, studies, pilot programs, and guidelines, for out-of-school youth sports coaches.
 (2)RequirementsA grantee under this subsection must agree to enact or improve implementation of standards that— (A)do not conflict or otherwise negatively interfere with standards that apply within the jurisdiction of such grantee; and
 (B)are aimed at improving effectiveness, participation, and health and safety of youth sports. (3)Permitted activitiesA grant under this subsection may be used for activities including the following:
 (A)Surveys. (B)Studies.
 (C)Pilot programs. (D)Development of guidelines and standards.
 (E)Education and outreach. (F)Implementation efforts.
 (4)Selection criteriaGrants under this subsection shall be awarded, with respect to model standards described in paragraph (1), based on the following criteria:
 (A)Number of coaches affected by such standards. (B)Degree with which activities and standards, as applicable, are easy and affordable to the organization or coach involved.
 (C)Comprehensiveness of such standards and the number of subjects covered effectively by such standards.
					(5)Reports
 (A)By granteesAs a condition of receipt of a grant under this subsection, a grantee shall submit to the Secretary of Health and Human Services such information as specified by the Secretary, by such time as specified by the Secretary, to complete the report described in subparagraph (B).
 (B)By SecretaryNot later than five years after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish a national report on lessons learned from the model standards implemented pursuant to grants awarded under this subsection. The report shall—
 (i)measure the effectiveness of such standards in improving health, safety, participation rate, and inclusion; and
 (ii)describe the areas in which funding under such grants was spent, including by purposes and outcomes.
 (6)FundingThere is authorized to be appropriated to carry out this section such sums as are necessary. 3.Youth sports research (a)GAO studyNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on—
 (1)a history of the prior 50 years of Federal Government programs used to help promote the effectiveness, participation, health, and safety of non-school based organized youth sports; and
 (2)evidence available on the effectiveness and outcomes of such programs. (b)HHS studyNot later than two years after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on—
 (1)youth sports risk prevention efforts conducted or supported by the Department of Health and Human Services and other Federal agencies;
 (2)beneficial practices in place relating to such efforts and the effectiveness of such practices; and (3)assessing further steps and resources needed to reduce risks and increase the benefits of sports.
 4.Safety promotionThe Secretary of Health and Human Services is authorized, through the Centers for Disease Control and Prevention and the National Institutes of Health, to undertake, support, enhance, and expand research and prevention efforts to advance youth sports safety.
		
